 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    KENNETH ROSHAUN REID,                       Case No. CV 19-10501 AB (RAO)
12                        Plaintiff,
13          v.                                    JUDGMENT
14    WARDEN, FBOP,
15                        Defendant.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20   is dismissed without prejudice to Plaintiff filing a habeas action pursuant to 28 U.S.C.
21   § 2241.
22

23   DATED: 3/16/2020
24
                                             ANDRÉ BIROTTE JR.
25                                           UNITED STATES DISTRICT JUDGE
26

27

28
